Case 1:18-cv-03133-RBJ Document 37 Filed 05/13/19 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

OTTER PRODUCTS, LLC, et al.,

          Plaintiffs,
                                                                      Civil Action No. 18-cv-03133
v.
JESTIBO, LLC, et al.,

          Defendants.


       REPLY TO RESPONSE TO MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM


     I.         INTRODUCTION

          Defendants Jestibo and Rami K. Merheb submit this Reply to the response by Plaintiffs

Otter Products and Treefrog Developments opposing Defendants’ motion to dismiss.

     II.        STATEMENT OF RELEVANT FACTS

          The only relevant portion of Plaintiffs’ Statement of Facts was Section “D” discussing the

“cease-and-desist letters” cited in the Amended Complaint for their tortious interference claim.

Copies of relevant correspondences are attached as Exhibits A, B, C, and D to the Declaration of

James Juo concurrently filed herewith, and the Court may consider these integral documents in

deciding this motion. See In re Oppenheimer Rochester Funds Grp. Sec. Litig., 838 F. Supp. 2d

1148, 1156 (D. Colo. 2012); see also [ECF 28 at ¶¶ 162–168].

     III.       ARGUMENT

                  A.    The Unidentified Contracts and Authorized Sellers
          Plaintiffs have not identified any specific contract or Authorized Seller in support of its

claim for tortious interference. Plaintiffs instead argue that merely identifying “a class of

contract” with unnamed Authorized Sellers is sufficient to state a claim for relief.


                                                   1
Case 1:18-cv-03133-RBJ Document 37 Filed 05/13/19 USDC Colorado Page 2 of 6




       Plaintiffs rely on Bus. Payment Sys., LLC v. Bus. Payment Sys.-Rocky Mountain, LLC,

No. 12-CV-01695-RBJ-KLM, 2013 WL 12192486 (D. Colo. Feb. 20, 2013) (applying New York

law) in support of their position—but the complaint in that case specifically identified plaintiff’s

vendors who the defendant had “underhandedly entered into direct relationships with.” Id. at *9.

       Plaintiffs also rely on Swingless Golf Club Corp. v. Taylor, No. C 08-05574WHA, 2009

WL 2031768, at *4 (N.D. Cal. July 7, 2009), where a district court denied a motion to dismiss

because the unidentified contracts “will be readily obtainable in discovery”—but this is

inconsistent with Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 1950, 173 L.Ed.2d 868

(2009), where the U.S. Supreme Court held that “it does not unlock the doors of discovery for a

plaintiff armed with nothing more than conclusions.”

       Significantly, Physicians Care All., LLC v. All Day Beauty, LLC, No. 18-CV-2602-HRH,

2019 WL 176782, at *1 (D. Ariz. Jan. 11, 2019)—containing allegations strikingly similar to the

instant case—declined to follow Swingless and this “class of contracts” argument. The Court

noted that, with no identification of the specific contracts allegedly interfered with, “Plaintiff’s

allegations suggest that defendants interfered with every Authorized Seller contract, which seems

implausible, particularly since plaintiff does not allege how many Authorized Sellers there are.”

Physicians Care, 2019 WL 176782, at *3. Moreover, “multiple district courts have set aside

tortious interference with contract claims where no specific parties to the contracts were alleged.”

Id. (citation omitted); see also ILS, Inc. v. WMM, Inc., No. 13-CV-00684-MSK-CBS, 2014 WL

4375890, at *8 (D. Colo. Sept. 4, 2014) (no tortious interference found where the complaint

“discloses nothing about the term of any such contract”). Plaintiffs cannot state a claim for

tortious interference with contract while keeping their contracts and Authorized Sellers a mystery.



                                                 2
Case 1:18-cv-03133-RBJ Document 37 Filed 05/13/19 USDC Colorado Page 3 of 6




               B.    Plaintiffs Stonewalled Defendants’ Inquiry of the Alleged Contracts
       Plaintiffs also argue that Defendants should have inquired about the contract, citing

Ramirez v. The GEO Grp., Inc., 655 F. Supp. 2d 1170 (D. Colo. 2009). But Defendants did so

inquire after Plaintiffs gave notice of the alleged contracts on November 5, 2018 (a mere month

before suit was filed), but were stonewalled by Plaintiffs who were only interested in Defendants’

immediate capitulation. Exhs. A, B, C and D.

       In addition, Plaintiffs’ reliance on Mueller v. Swift, No. 15-CV-1974-WJM-KLM, 2017

WL 2362137 (D. Colo. May 31, 2017), is misplaced because the relevant contract was identified

in that case. The defendant in Mueller made statements that “[s]he wanted Mr. Mueller . . . to be

fired”—from which a jury “could readily conclude that [defendant] intended to have Mueller’s

employment contract terminated.” Id. at *8. Nothing so lucid has been alleged here.

       Plaintiffs attempt to distinguish Matrix Essentials and the two John Paul Mitchell cases

because they were not decided on the pleadings. But the legal proposition set forth in those

cases—namely, general knowledge of the plaintiffs’ distribution scheme does not equate to

specific knowledge of the existence or contents of any agreement under that scheme—is

applicable here where Plaintiffs merely have to plead facts rather than prove them. Yet Plaintiffs

have steadfastly refused to specifically identify the alleged contracts or Authorized Sellers, and

instead have decided to stand or fall on a hazy “class of contracts” for their distribution scheme.

               C.    Purchases of Plaintiffs’ Products Do Not Injure Plaintiffs
       Courts have expressed skepticism about whether a plaintiff could ever be injured from

purchases of its own products, even within an exclusive distribution scheme. See, e.g., John Paul

Mitchell Sys. v. Quality King Distributors, Inc., 106 F. Supp. 2d 462, 474 (S.D.N.Y. 2000)



                                                 3
Case 1:18-cv-03133-RBJ Document 37 Filed 05/13/19 USDC Colorado Page 4 of 6




(“courts have been suspicious of the claim that disruption of these exclusive distribution

arrangements causes any pecuniary injury”). Plaintiffs face a heavy burden to plead a plausible

basis for damages under these circumstances, but have only made bare allegations of injury.

                D.    The Competitor’s Privilege Clearly Applies
       The affirmative defense of “competitor’s privilege” may be relied upon to grant a motion

to dismiss “where that defense is clear from the face of the complaint.” Zimmer Spine, Inc. v. EBI,

LLC, 2011 WL 4089535, at *5 (D. Colo. Sep. 14, 2011) (granting a motion to dismiss based on

the competitor’s privilege defense). Here, the Amended Complaint asserts Defendants have

engaged in unfair competition by purchasing Plaintiffs’ products for resale.

       Plaintiffs focus on “a wrongful motive” or purpose because there has been no wrongful

conduct. Having simply purchased Plaintiffs’ products on the open market, Defendants employed

no wrongful means. Defendants’ purpose in buying and selling Plaintiffs’ products was to earn

a profit like any other merchant, as they had done for years before receiving Plaintiffs’ pretextual

cease-and-desist letters. See Manassas Travel, Inc. v. Worldspan, L.P., No. 07-CV-701, 2008 WL

1925135, at *3 (D. Utah Apr. 30, 2008) (defendants “acted, not with the deliberate intent to injure

[the plaintiff], but to gain economic benefit”); cf. Colo. Interstate Gas Co. v. Natural Gas Pipeline

Co., 885 F.2d 683, 690 (10th Cir. 1989) (noting defendant was “motivated by a desire” to force

plaintiff to relinquish a contractual right, which defendant then acquired). Plaintiffs’ Amended

Complaint alleges that Defendants have been selling Plaintiffs’ products since at least 2017

[ECF 28 at ¶ 93], yet Plaintiffs only informed Defendants that this long-standing business practice

allegedly interfered with unidentified contracts on November 5, 2018, just one month before

Plaintiffs filed suit. If anything, it is Plaintiffs who are interfering with Defendants’ business.



                                                   4
Case 1:18-cv-03133-RBJ Document 37 Filed 05/13/19 USDC Colorado Page 5 of 6




        Plaintiffs misguidedly rely on Australian Gold, Inc. v. Hatfield, 436 F.3d 1228 (10th Cir.

2006) (applying Oklahoma law) to justify attacking Defendants’ motive and intent. In that case,

however, defendant Hatfield “purchased Products using deceptive means, not the open market,

relying on tortious acts like using a fake name and dishonestly stating that they operated a network

of ten salons to purchase Products.” Id. at 1237. No such wrongful means or actions have been

alleged in this case.

        Also, “[a]n essential requirement of a tortious interference claim against a competitor is

that the contract in question was not terminable at-will.” GDHI Mktg., LLC v. Antsel Mktg., LLC,

No. 18-cv-02672-MSK-NRN, 2019 WL 851119, at *4 n.4 (D. Colo. Feb. 22, 2019); cf. Nutting

v. RAM Sw., Inc., 106 F. Supp. 2d 1121, 1129 (D. Colo. 2000) (noting the competitor’s privilege

“rests on the belief that competition is a necessary or desirable incident of free enterprise”

(quoting Restatement (Second) of Torts §§ 768 cmt. e (1979))). Neither the Amended Complaint

nor Plaintiffs’ Response assert that the allegedly breached contracts were not “at will.”

      IV.     CONCLUSION

        Predicated on the purchase of Plaintiffs’ products for resale, this tortious interference

claim has nothing to do with quality control or counterfeit goods. Instead, Plaintiffs improperly

seek to extinguish the area of competition that the first-sale doctrine is designed to preserve.

                                              Respectfully submitted,
Date: May 13, 2019                             s/ James Juo
                                              James Juo
                                              THOMAS P. HOWARD, LLC
                                              842 W. South Boulder Rd., Suite 100
                                              Louisville, CO 80027
                                              ATTORNEYS FOR DEFENDANTS




                                                  5
   Case 1:18-cv-03133-RBJ Document 37 Filed 05/13/19 USDC Colorado Page 6 of 6




                                    CERTIFICATE OF SERVICE

        I hereby certify that on May 13, 2019, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system which will electronically send notice of such filing to attorney for
Plaintiffs.



                                                         s/ James Juo
                                                      James Juo
